Case 1:21-cv-10546-NLH-MJS Document 1-2 Filed 04/30/21 Page 1 of 6 PageID: 75




               Exhibit 1
      Case 1:21-cv-10546-NLH-MJS Document 1-2 Filed 04/30/21 Page 2 of 6 PageID: 76




Technical Service Bulletin
17 Engine oil consumption too high, 2.0L TFSI (EA888) Model Year 2009 - 2011

17 13 43 2027731/5 October 16, 2013. Supersedes Technical Service Bulletin Group 17 number 13-42 dated
October 10, 2013 for reasons listed below.

      Model(s)                     Year                                           VIN Range                                                     Vehicle-Specific Equipment

           A4                 2009 - 2011

           A5                 2010 - 2011
                                                                                        All                                                                   2.0L TFSI
       A5 Cab                 2010 - 2011

          Q5                       2011




Condition
 REVISION HISTORY

 Revision                          Date                               Purpose

 5                                 -                                  Revised Warranty (Updated Labor Operations)

 4                                 10/10/2013                         Revised header data (Added customer code for Elsa display)

 3                                 3/20/2012                          Revised Service (Updated Figure 1)

 2                                 11/11/2011                         Revised header data

 1                                 11/2/2011                          Original publication
Based on customer complaint, follow the procedure below.



Technical Background
In order to provide effective lubrication and cooling of internal engine components, all internal combustion engines
consume a certain amount of engine oil. Oil consumption varies from engine to engine and may change
significantly over the life of the engine. Typically, engines with specified break-in periods consume more oil during
the break-in period, and the oil consumption will stabilize after the break-in period. Refer to the Owner’s Manual for
specific break-in procedures.
Under normal conditions, the rate of oil consumption depends on the quality and viscosity of the oil, the RPM at
which the engine is operated, the ambient temperature and road conditions. Additional factors are the amount of
oil dilution from water condensation or fuel residue and the oxidation level of the oil.
Under certain driving conditions, internal engine pressure conditions in the 2.0 TFSI engine can negatively
influence the rate of oil consumption. This condition can occur while the vehicle is operated in metro driving
conditions; for example: stop-and-go traffic with extended idle periods.



                                                                                          Page 1 of 5
© 2013 Audi of America, Inc.
All rights reserved. Information contained in this document is based on the latest information available at the time of printing and is subject to the copyright and other intellectual property rights of
Audi of America, Inc., its affiliated companies and its licensors. All rights are reserved to make changes at any time without notice. No part of this document may be reproduced, stored in a retrieval
system, or transmitted in any form or by any means, electronic, mechanical, photocopying, recording, or otherwise, nor may these materials be modified or reposted to other sites, without the prior
expressed written permission of the publisher.
      Case 1:21-cv-10546-NLH-MJS Document 1-2 Filed 04/30/21 Page 3 of 6 PageID: 77




Technical Service Bulletin
Production Solution
Crankcase pressure reduction starting with model year 2012.



Service
1. Upon customer complaint of excessive engine oil consumption, proceed as follows:

     • Replace crankcase pressure regulating valve with part number 06H103495J.

     • Replace front crankshaft seal with part number 06L103085B. (Also requires front crankshaft bolt
       WHT001760).

     • Update the Engine Control Module software using SVM action code listed in the table below.

     • Follow all instructions TSB 2011732: 00 Software Version Management (SVM), operating instructions.


                                                                                                                                                                                          SVM
                                             Old Software                       Old Software                       New Software                       New Software
     Model               Engine                                                                                                                                                          Action
                                             Part Number                          Version                          Part Number                          Version
                                                                                                                                                                                         Code

                                             8K2907115N                                 0001
2009 – 2010
                                             8K2907115M                                 0001
    A4
                          CAEB               8K2907115D                          0001 – 0002                       8K2907115AL                                 0001                      01A037
   2010 A5,
                                            8K2907115AA                          0001 – 0003
A5 Cabriolet
                                            8K2907115AA                          0005 – 0006

                                            8K2907115AD                                                            8K2907115AG                                 0002
   2011 A4                CAEB                                                            All                                                                                         B801A012
                                              8K2907115T                                                           8K2907115AM                                 0002

   2011 A5                CAEB              8K2907115AD                                   All                      8K2907115AG                                 0002                   B801A012

   2011 A5                                  8K2907115AD                                                            8K2907115AG
                          CAEB                                                            All                                                                  0002                   B801A012
   Cabriolet                                  8K2907115T                                                           8K2907115AM

  2011 Audi
                          CAEB               8R0907115H                                   All                       8R0907115P                                 0002                   B801A012
     Q5




                                                                                          Page 2 of 5
© 2013 Audi of America, Inc.
All rights reserved. Information contained in this document is based on the latest information available at the time of printing and is subject to the copyright and other intellectual property rights of
Audi of America, Inc., its affiliated companies and its licensors. All rights are reserved to make changes at any time without notice. No part of this document may be reproduced, stored in a retrieval
system, or transmitted in any form or by any means, electronic, mechanical, photocopying, recording, or otherwise, nor may these materials be modified or reposted to other sites, without the prior
expressed written permission of the publisher.
      Case 1:21-cv-10546-NLH-MJS Document 1-2 Filed 04/30/21 Page 4 of 6 PageID: 78




Technical Service Bulletin

2. Start oil consumption measurement, Part 1.

               Tip: Ensure the VAS device is at software level (Base 19 and Brand 19.34) or higher


          Tip: The electronic oil consumption measurement will only function on the 2.0 TFSI engine with engine
     code CAEB.

     • Park vehicle on a level surface, the GFF test plan will not continue if vehicle is tilt more than 0.5
       degrees (side to side or front to rear).

     • From GFF, select Function/Component Selection>>>Powertrain>>>CAEB –Engine>>>01-Oil consumption
       measurement (electronic measurement).




     Figure 1. 01 – Oil consumption measurement (electronic measurement).

     • Follow the GFF test plan, Start oil consumption measurement exactly and observe all notes and cautions.




                                                                                          Page 3 of 5
© 2013 Audi of America, Inc.
All rights reserved. Information contained in this document is based on the latest information available at the time of printing and is subject to the copyright and other intellectual property rights of
Audi of America, Inc., its affiliated companies and its licensors. All rights are reserved to make changes at any time without notice. No part of this document may be reproduced, stored in a retrieval
system, or transmitted in any form or by any means, electronic, mechanical, photocopying, recording, or otherwise, nor may these materials be modified or reposted to other sites, without the prior
expressed written permission of the publisher.
      Case 1:21-cv-10546-NLH-MJS Document 1-2 Filed 04/30/21 Page 5 of 6 PageID: 79




Technical Service Bulletin

Warranty
Only one oil consumption test will be reimbursed under Warranty within the next 25,000 miles (40,000 km).

          Note:
Oil measurement plan must be performed independently. Time for additional tasks performed via GFF should not
be included in oil measurement time and is subject to removal.
Claim Type:                         Use applicable claim type. If vehicle is outside any warranty, this Technical Service Bulletin is
                                    informational only.

Service Number:                     1055

Damage Code:                        0010

Labor                               Start oil consumption measurement, Part 1                                                                          1716 0199                Time on GFF
Operations:                                                                                                                                                                     diagnostic log
                                                                                                                                                                                (Max 60 TU)

                                    Pressure regulating valve                           remove + install                                               1726 1913                50 TU

                                    Crankshaft vibration damper remove + install                                                                       1375 1913                90 TU

                                    Crankshaft oil seal, pulley end remove + install                                                                   1374 1963                30 TU

                                    SVM software update                                                                                                2470 2599                Time on GFF
                                                                                                                                                                                diagnostic log
                                                                                                                                                                                (Max 40 TU)

Diagnostic Time: GFF – Checking and clearing fault codes included in existing                                                                          0150 0000                0 TU
                 labor operations                                                                                                                      No
                                                                                                                                                       allowance

                                    Road test prior to service procedure                                                                               No                         0 TU
                                                                                                                                                       allowance

                                    Road test after service procedure                                                                                  0121 0004                10 TU

                                    Technical diagnosis at dealer’s discretion
                                    (Refer to Section 2.2.1.2 and Audi Warranty Online for DADP allowance details)

Claim Comment:                      As per TSB #2027731/5
All warranty claims submitted for payment must be in accordance with the Audi Warranty Policies and Procedures
Manual. Claims are subject to review or audit by Audi Warranty.




                                                                                          Page 4 of 5
© 2013 Audi of America, Inc.
All rights reserved. Information contained in this document is based on the latest information available at the time of printing and is subject to the copyright and other intellectual property rights of
Audi of America, Inc., its affiliated companies and its licensors. All rights are reserved to make changes at any time without notice. No part of this document may be reproduced, stored in a retrieval
system, or transmitted in any form or by any means, electronic, mechanical, photocopying, recording, or otherwise, nor may these materials be modified or reposted to other sites, without the prior
expressed written permission of the publisher.
      Case 1:21-cv-10546-NLH-MJS Document 1-2 Filed 04/30/21 Page 6 of 6 PageID: 80




Technical Service Bulletin

Required Parts and Tools
Required Parts                                                                                                                         Part Number

Crankcase pressure regulating valve                                                                                                    06H103495J

Front crankshaft seal                                                                                                                  06L103085B

Front crankshaft pulley bolt                                                                                                           WHT001760


Required Tool                                                                                                                          Tool number

Dip stick tool                                                                                                                         T40178

VAS Tester                                                                                                                             Minimum software level: Base 19,
                                                                                                                                       Brand 19.34



Additional Information
The following Technical Service Bulletin will be necessary to complete this procedure:
• TSB 2011732 00 Software Version Management (SVM), operating instructions.
All parts and service references provided in this TSB (2027731) are subject to change and/or removal. Always
check with your Parts Department and service manuals for the latest information.




                                                                                          Page 5 of 5
© 2013 Audi of America, Inc.
All rights reserved. Information contained in this document is based on the latest information available at the time of printing and is subject to the copyright and other intellectual property rights of
Audi of America, Inc., its affiliated companies and its licensors. All rights are reserved to make changes at any time without notice. No part of this document may be reproduced, stored in a retrieval
system, or transmitted in any form or by any means, electronic, mechanical, photocopying, recording, or otherwise, nor may these materials be modified or reposted to other sites, without the prior
expressed written permission of the publisher.
